                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,
    Plaintiff,

          v.                                           CIVIL ACTION N0.19-CV-3609

PAMELA RUEST, et al,
    Defendants.



                                          MEMORANDUM

TUCKER,J.                                                                       AUGUST      ff , 2019
          Plaintiff Amro Elansari, a litigant who is representing himself (proceeding pro se) filed

this civil action against the U.S. Marine Corps and the Honorable Pamela Ruest, President Judge

of the Centre County Court of Common Pleas. He also filed a Motion for Leave to Proceed In

Forma Pauperis (ECF No. 1). For the following reasons, the Court will grant Elansari leave to

proceed in forma pauperis and dismiss his Complaint.

I.        FACTS

          Elansari's claims are grounded in his frustration that he was prevented from joining the

U.S. Marine Corps "due to fraud." (Comp!. at 8.) 1 A search of public dockets reflects that

Elansari was convicted of various drug-related offenses in Centre County. See Commonwealth v.

E/ansari, Docket No. CP-14-CP-0001625-2016 (Centre Cty. Ct. of Common Pleas);

Commonwealth v. Elansari, Docket No. CP-14-CR-0000408-2015 (Centre Cty. Ct. of Common

Pleas). He is currently serving a sentence of probation. Elansari wants to register for the Marine




1
     The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.
'

Corps but was told by Marine Corps representatives in Philadelphia that he could not register if

he was on probation.

       Accordingly, Elansari petitioned the Court in Centre County for early termination of his

probation due to good behavior. (Comp. at 10.) After a hearing, Judge Ruest denied Elansari's

petition. See Commonwealth v. Elansari, Docket No. CP-14-CP-0001625-2016 (Centre Cty. Ct.

of Common Pleas); Commonwealth v. Elansari, Docket No. CP-14-CR-0000408-2015 (Centre

Cty. Ct. of Common Pleas). Elansari's allegations reflect his dissatisfaction with how the

hearing was handled and the fact that he will not be able to sign up for the Marine Corp. 2

       Elansari indicates that he intends to bring Due Process and Equal Protection claims

against the Defendants. The Court understands these claims to be based on the denial of his

petition for early termination of his probation and the fact that he is not currently eligible for the

Marine Corps. 3 He asks the Court to allow him to enlist in the armed services.

II.    ST AND ARD OF REVIEW

       The Court will grant Elansari leave to proceed informa pauperis because it appears that

he is not capable of paying the fees to commence this civil action. Accordingly, Elansari's

Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), which requires the Court to dismiss

the Complaint if it frivolous or fails to state a claim. A complaint is frivolous if it "lacks an

arguable basis either in law or in fact," Neitzke v. Williams, 490 U.S. 319, 325 ( 1989), and is

legally baseless if it is "based on an indisputably meritless legal theory." Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995). Whether a complaint fails to state a claim under§



2
  Elansari's allegations are laced with profane language and obscenities that are neither relevant
to his case nor appropriate.

3
 To the extent Elansari raises generalized societal grievances, those grievances do not support a
basis for a claim and will not be discussed further.
                                                   2
l 915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains "sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). "[M]ere conclusory statements do not

suffice." Id Furthermore, "[i]fthe court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action." Fed. R. Civ. P. 12(h)(3). As Elansari is

proceeding prose, the Court construes his allegations liberally. Higgs v. Atty Gen., 655 F.3d

333, 339 (3d Cir. 2011).

III.    DISCUSSION

        The Court understands Elansari to be pursuing constitutional claims against the U.S.

Marine Corps pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau ofNarcotics,

403 U.S. 388 (1971). "Absent a waiver, sovereign immunity shields the Federal Government

and its agencies from suit." F.D.l.C. v. Meyer, 510 U.S. 471, 475 (1994). Here, there is no legal

basis for a Bivens remedy either against a United States agency or in the military context. See id

at 476 ("An extension of Bivens to agencies of the Federal Government is not supported by the

logic of Bivens itself."); United States v. Stanley, 483 U.S. 669, 684 (1987) ("We hold that

no Bivens remedy is available for injuries that 'arise out of or are in the course of activity

incident to service."' (quoting Feres v. United States, 340 U.S. 135, 146 (1950))).

        The Court understands Elansari to be raising constitutional claims pursuant to 42 U.S.C.

§ 1983 against Judge Ruest based on the way she handled his hearing and the denial of his

petition. However, judges are entitled to absolute immunity from civil rights claims that are

based on acts or omissions taken in their judicial capacity, so long as they do not act in the



                                                    3
complete absence of all jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978);

Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam). As Elansari is suing Judge

Ruest based on how she handled his petition and the related hearing, which were handled in her

judicial capacity, his claims against Judge Ruest are barred by absolute judicial immunity.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Elansari leave to proceed informa

pauperis and dismiss his Complaint. He will not be given leave to file an amended complaint,

because he cannot cure the defects discussed in this Memorandum. An appropriate Order

follows.

                                             BY THE COURT:



                                             PETRESE B. TUCKER, J.




                                                 4
